                                 Case 1:20-mj-02119-AOR Document 1 Entered on FLSD Docket 01/24/2020 Page 1 of 14

           AO 442 (Rev. 11/11) Arrest Warrant
                                                                      20-2119-MJ-OTAZO-REYES
                                                                                                                                                                    I   I. �-




                                                                                      UNITED STATES DISTRICT COUK'» J,1v.         '1,li?s'ft
                                                                                                                             ,, I 7
                                                                                                  for the      · lt!!}FJl-.i ,1,,,. 411 /0: S.
                                                                                                  Middle District of Florida
                                                                                                                                             I      ,
                                                                                                                                                   · � .., ' 0 ·-
                                                                                                                                                     1,,: �-1/ f
                                                                                                                                                        I t�
                                                                                                                                                                                ,
                                                                                                                                                                                'I +
                                                                                                                                                               11
                                                                                                                                                                                       .••



                                                                 United States of America
                                                                         v.                                 )
                                                                 ALFREDO AGROMAYOR                          )
                                                                                                            )
                                                                                                            )
                                                                                                            )
                                                                                                            )
                                                                          Defendant


                                                                                                ARREST WARRANT
            To:                  Any authorized law enforcement officer
MIDDLE DISTRICT OF FLORIDA
HOLDS ORIGINAL WARRANT


                             For Investigative Purposes Only




                     YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
            (name ofperson Jo be arrested) A LFREDO AGROMAYOR
      U.S. MARSHAL




            who is accused of an offense or violation based on the following document filed with the court:
                                                               COPY




            g Indictment        0 Superseding Indictment   0 Information      0 Superseding Information O Complaint
            0 Probation Violation Petition   0 Supervised Release Violation Petition  0 Violation Notice O Order of the Court
            This offense is briefly described as follows:
                Conspiracy to commit wire fraud and wire fraud.

                In violation of 18 U.S.C. §§ 1349 & 1343.




            Date:                                                                                                      �tit_.,�/.Z,J-
                                                                                                                               _________
                                                                                                                                    Issuing officer 's signature

            City and state:                                           Tampa, Florida                                ELIZABETH M. WARREN, Clerk, United Slates District Court
                                                                                                                                     Printed name and title


                                                                                                          Return

                      This warrant was received on (date)                                    ------- , and the person was arrested on (dare)
            at (city and state)

            Date: --------
                                                                                                                                   Arresting officer's signature



                                                                                                                                      Printed name and title
                                                                      20-2119-MJ-OTAZO-REYES
                                    Case 1:20-mj-02119-AOR Document 1 Entered on FLSD Docket 01/24/2020 Page 2 of 14

     AO 442 (Rev. 11111) Arre�t Warrant



                                                                                      UNITED STATES DISTRICT COURT                              <OJJf"f,�,,S·ft�f{{9�,
                                                                                                                                                                   ,, ,
                                                                                                                                                             I                        '
                                                                                                         for the                            M/IJii( .�           1 41'!
                                                                                              Middle District of Florida
                                                                                                                                                    � !J;-.
                                                                                                                                                       � 0 1•              IO: S·
                                                                                                                                                              . ,,
                                                                                                                                                                 •i �
                                                                                                                                                                                          /
                                                                                                                                                         1'4_fi,-"(.t· F
                                                                                                                                                                                 '·
                                                                                                                                                                                  ,   .
                                                                 United States of America
                                                                                                                                                                             ;




                                                                            v.                             )
                                                                                                           )       Case No    t ·. "t,.O-Z.�

                                !-\
                                                                        JULIO ROSA




   ----------------------=�- :,)
                             � vr
                                                                                                                   �1�
                                                                          Defendanl           ..._   �
                                                                                            r
                                                                                            �EST WARRANT
MIDDLE DISTRICT OF FLORIDA

                             For Investigative Purposes Only




     To:                             Any authorized law enforcement officer

                                      YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
      U.S. MARSHAL




      (name ofperson to be arrested)
                                                                              -JU---    ------------------------------
                                                                                  LIO ROSA
                                                               COPY




      who is accused of an offense or violation based on the following document filed with the court:

     g Indictment        □ Superseding Indictment CJ Information □ Superseding Information □ Complaint
     □ Probation Violation Petition □ Supervised Release Violation Petition O Violation Notice □ Order of the Court
     This offense is briefly described as follows:
           Conspiracy to commit wire fraud.

            In violation of 18 U.S.C. § 1349.




      Date:
                                                                                                                                  Issuing officer's signalure

      City and state:                                                 Tampa, Florida                               ELIZABETH M. WARREN, Clerk, United States District Court
                                                                                                                                    Printed name and title


                                                                                                         Return

                 This warrant was received on (date) _______ , and the person was arrested on (date)
      at (city and state)

       Date: --------
                                                                                                                                  Arresting officer's signature



                                                                                                                                     Printed name and title
  20-2119-MJ-OTAZO-REYES
Case 1:20-mj-02119-AOR Document 1 Entered on FLSD Docket 01/24/2020 Page 3 of 14
                                                                          YR

                                                                 Jan 24, 2020

                                                                            Miami
Case 1:20-mj-02119-AOR Document 1 Entered on FLSD Docket 01/24/2020 Page 4 of 14
Case 1:20-mj-02119-AOR Document 1 Entered on FLSD Docket 01/24/2020 Page 5 of 14
Case 1:20-mj-02119-AOR Document 1 Entered on FLSD Docket 01/24/2020 Page 6 of 14
Case 1:20-mj-02119-AOR Document 1 Entered on FLSD Docket 01/24/2020 Page 7 of 14
Case 1:20-mj-02119-AOR Document 1 Entered on FLSD Docket 01/24/2020 Page 8 of 14
Case 1:20-mj-02119-AOR Document 1 Entered on FLSD Docket 01/24/2020 Page 9 of 14
Case 1:20-mj-02119-AOR Document 1 Entered on FLSD Docket 01/24/2020 Page 10 of 14
Case 1:20-mj-02119-AOR Document 1 Entered on FLSD Docket 01/24/2020 Page 11 of 14
Case 1:20-mj-02119-AOR Document 1 Entered on FLSD Docket 01/24/2020 Page 12 of 14
Case 1:20-mj-02119-AOR Document 1 Entered on FLSD Docket 01/24/2020 Page 13 of 14
Case 1:20-mj-02119-AOR Document 1 Entered on FLSD Docket 01/24/2020 Page 14 of 14
